 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JENNIFER SIMS,                                  Case No. 1:19-cv-01460-LJO-BAM
12
                        Plaintiff,                   ORDER APPROVING STIPULATION
13                                                   TO FURTHER EXTEND TIME TO
            v.                                       RESPOND TO INITIAL COMPLAINT
14
     LIFE INSURANCE COMPANY OF                       (Doc. No. 11)
15   NORTH AMERICA,

16                      Defendant.

17

18

19          Currently before the Court is the parties’ stipulation to extend time for Defendant Life

20   Insurance Company of North America (“Defendant”) to respond to the complaint. (Doc. No. 11.)

21   According to the parties’ stipulation, a responsive pleading was originally due to be filed and

22   served by November 8, 2019, and the parties previously stipulated to an extension of twenty-eight

23   (28) days to December 6, 2019. (Id.) On December 6, 2019, the parties filed their stipulation

24   seeking to extend the deadline for Defendant’s responsive pleading to December 10, 2019,

25   because Defendant “requires additional time to finalize and file its responsive pleading[.]” (Id.)

26          Local Rule 144 requires that stipulations extending time to respond to a complaint or

27   counterclaim for more than twenty-eight (28) days must be approved by the Court. L.R. 144(a).

28   Counsel is required to seek to obtain a necessary extension from the Court as soon as the need for

                                                      1
 1   an extension becomes apparent. Id. at 144(d). “Requests for Court-approved extensions brought

 2   on the required filing date for the pleading or other document are looked upon with disfavor.” Id.

 3          Here, the parties filed their stipulation for an extension of time on the required filing date

 4   for Defendant’s responsive pleading. (Doc. No. 11.) Moreover, the stipulation does not explain

 5   why Defendant requires additional time to finalize and file a responsive pleading and was unable

 6   to do so within the applicable deadline. Nonetheless, based upon the parties’ consent to

 7   extension, and in the interest of justice, the Court finds that a limited continuance as requested is

 8   warranted and no prejudice will result.

 9          Accordingly, IT IS HEREBY ORDERED that Defendants’ response to the complaint

10   shall be filed and served on or before December 10, 2019.

11
     IT IS SO ORDERED.
12

13      Dated:     December 9, 2019                            /s/ Barbara    A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
